FRICK, J.
I concur. Since the cause of action which was passed on in Brown v. Salt Lake City arose, the statute providing for notice to the city has been amended. True, as pointed out by Mr. Justice STRAUP in his dissenting opinion, the changes made in the statute are not great. In my judgment, hoAvever, the changes are such as prevent the decision in the Brown case from controlling the decision in this case. One cannot read and compare the old form .of the statute with the amended form AA'ithout being forced to the conclusion that the Legislature intended to effect some change. While it is true that the principal changes refer to the first part of section 312, yet it is manifest that some changes were also made in that part which affects actions other than those mentioned in the first part of the section, all of Avhich come Avithin the provision requiring ninety days’ notice. If the Legislature intended that no change should be effected with respect to those claims against a city where notice must be given Avithin one year, Avhy did they amend that portion of the Section at all? It is quite true that in merely revising laws, as held in Warren v. Davis, 43 Ohio St. 447 ; 3 N. E, 301, the construction placed upon a statute before revision will prevail thereafter unless the changed language requires a different construction. Ordinarily, hoAA'ever, it cannot be assumed that by merely revising statutes, or by condensing the language into *550codified form, any change of meaning was effected or intended. But is that also true where, as here, an existing statute has, by a later act of the Legislature, been amended and changed in.phraseology? "Where such is the case I conceive it to be my first and highest duty to ascertain the meaning and purpose of the statute as effected by the amendment and to give full force and effect to such changes, if any are made. As the statute stood when the cause of action in the Brown case arose, there was nothing to indicate that a notice was required, except in the cases and under the circumstances we pointed out in that case. Since the cause of action in that case arose, however, an amendment has been made in the very statute we then construed. In the opinion of Mr. Justice STRAUP no change was effected by the amendment, while in my judgment a change was effected, and the change as made requires that a notice must now be given in claims like the one at bar. In the Brown case it was clear to us that claims arising out of torts other than those mentioned in the first part of section 312 did not require notice, for the reason that such claims fell neither within the provisions of the first nor within those of the second part of said section. Is that still true? I think not. I now think that in giving all that was said in the amendment of 1905 full force and effect, as I must, the statute now provides that in claims arising out of torts other than those which come within the ninety days’ notice clause notice must now be given within one year. Nor can I see wherein that requirement is unreasonable or impractical. But be that as it may, all I have a right to inquire into as a member of this court is, What was the intention of the Legislature in adopting the law? I cannot escape the conviction that in enacting the amendment of 1905 the Legislature intended that a notice should be given within one year in a case like the one before us, and in view that no such notice was given the action cannot be maintained.